IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSEPH EDWARD TETHER,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5925

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Duval County.
Russell Healey, Judge.

Carlos J. Martinez, Public Defender, Shannon M. Hemmendinger, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.